                                     UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                           WESTERN DIVISION
                                            5:16-CR-012-D-12




UNITED STATES OF AMERICA,
                                                                                 ORDER

                         v.


SHAO INA MARIE SMITH




        Before the Court for consideration is the motion ofShaoina Marie Smith, through Standing Order 19-SO-3

counsel, requesting that this Court enter an order directing the United States to respond to Ms. Smith's First prose

Motion for Compassionate Release [D.E. 851] and Second Motion for Compassionate Release [D.E. 928] within 14

days.   Appointed counsel has filed a Notice informing the Court that counsel will not file a supplemental

memorandum to the prose motions. For cause shown, the Court ORDERS that the government shall respond to Ms.

Smith's prose filings for compassionate release on or before --~l,~_May 2021.

        SO ORDERED this ..1.1_ day of Ap.i1_2021.




                                                     United States District Court Judge




          Case 5:16-cr-00012-D Document 960 Filed 04/22/21 Page 1 of 1
